FILED
                            NOT FOR PUBLICATION                             SEP 07 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SATYA CHUM,                                      No. 11-71441

              Petitioner,                        Agency No. A079-609-697

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 31, 2012 **
                               Seattle, Washington

Before: SCHROEDER and GOULD, Circuit Judges, and RAKOFF, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
      Satya Chum, a citizen and native of Cambodia, seeks review of the Board of

Immigration Appeals’ (“BIA”) rejection of his asylum, withholding of removal,

and Convention Against Torture relief claims.

      The BIA did not err in denying asylum because Chum’s application was

time-barred. 8 U.S.C. § 1158(a)(2)(B). The circumstances to which Chum points,

such as the dissolution of his marriage and maintenance of lawful status, do not

excuse his untimeliness because he did not file within a “reasonable period” after

these circumstances ended. 8 C.F.R. § 208.4(a)(5)(iv); see Wakkary v. Holder, 558

F.3d 1049, 1057–58 (9th Cir. 2009).

      Substantial evidence supports the BIA’s determination that Chum had not

shown he would more likely than not be subject to persecution or torture upon his

return to Cambodia. In the past he had faced only one unfulfilled threat without

accompanying harassment, economic harm, or menacing follow-ups. See Lim v.

I.N.S., 224 F.3d 929, 936 (9th Cir. 2000). The record demonstrates that his

involvement in the Sam Rainsy Party was far less than that of individuals who

were targeted for persecution or torture.

      This court lacks jurisdiction to review denials of voluntary departure.

8 U.S.C. § 1229c(f); Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004).

      The petition for review is DENIED.


                                            2